DETAILED ACTION
Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 1-20, use(s) the word “means” or a generic placeholder {“module”} as a substitute for “means” and is preceded by the word(s) “protocol-independent multicast” or “PIM.” It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function.  Since no clear function is specified by the word(s) preceding “means,” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).
Claim limitations “…PIM module…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: Paragraph [0021] of the originally-filed specification states “[E]ach PIM module includes an active RP and a standby RP under the standard.” Paragraph [0019] defines the acronym RP as a route processor. A processor is known in Examiner’s Technology Center to denote structure. Therefore the claimed PIM modules, in view of the specification, are structural elements.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant-supplied Non-patent Literature entitled “Cisco Nexus 7000 Series NX-OS Multicast Routing Configuration Guide",  February 20, 2012 (hereinafter Cisco).

As to Claim 12, Cisco anticipates a first network device, comprising: 
a processor (Cisco – Pages 68-69); 
a memory (Cisco – Page 14); and 
a protocol-independent multicast (PIM) module, the PIM module being configured to operate as a designated router (DR) responsible for forwarding all PIM data traffic received by the first network device and a second network device (Cisco discloses the PIM module’s designated routers that forward PIM traffic among network devices – Pages IN-5, 10, 12, 50, 65); 
the processor configured to execute a (PIM-DR) failover process by: 
establishing an multicast route state with each of a plurality of neighbor network devices, the multicast route states being established based on an original GenID (Cisco discloses all PIM neighbors must be able to process GenID differences in PIM Hello messages, to start forwarding or restart forwarding – Pages 68-69; and discloses the new RP {RP replacing the failed RP} modifying the GenID and sending the new GenID to its neighbors – Page 70); 
exchanging with the second network device information on a plurality of multicast states established between an active route processor of the PIM module and one or more neighbor network devices, the information on a plurality of multicast states including the original GenID (Cisco discloses the mroute states – Pages 67, 68 and 70); 
detecting a PIM-related failure of the PIM module (Cisco discloses the detection of PIM failure – Pages 51 and 68); 
signaling the PIM-related failure to the second network device (Cisco discloses the new RP {RP replacing the failed RP} modifying the GenID and sending the new GenID to its neighbors – Page 70); 
disabling a PIM data traffic forwarding function of the PIM module (Cisco discloses that when an active RP fails, the standby RP takes over – Page 70. Taking over inherently indicates that the failed RP will cease its forwarding function); 
wherein one or more other networking components of the first network device remain in a functional state (Cisco discloses that when an active RP fails, the standby RP takes over – Page 70. The failure of an RP within a PIM does not indicate that the remainder of the PIM ceases functioning – Page 69). 

As to Claim 13, Cisco anticipates the first network device of claim 12, 
wherein the PIM-related failure is a failure of an active route processor of the PIM module, and the processor further configured to execute a PIM-DR failover process by sending a PIM Hello message to the second network device, the PIM Hello message including a new GenID (Cisco discloses all PIM neighbors must be able to process GenID differences in PIM Hello messages, to start forwarding or restart forwarding – Pages 68-69; and discloses the new RP {RP replacing the failed RP in Fig. 16} modifying the GenID and sending the new GenID to its neighbors – Pages 69-70). 

As to Claim 14, Cisco anticipates the first network device of claim 12, 
wherein the PIM-related failure is a failure of the PIM module, and the processor further configured to execute a PIM-DR failover process by sending a PIM failure signal to the second network device (Cisco discloses all PIM neighbors must be able to process GenID differences in PIM Hello messages, to start forwarding or restart forwarding – Pages 68-69; and discloses the new RP {RP replacing the failed RP} modifying the GenID and sending the new GenID to its neighbors – Page 70). 

As to Claim 15, Cisco anticipates the first network device of claim 12, the processor further configured to execute a PIM-DR failover process by: 
performing a PIM graceful restart process, the PIM graceful restart process being triggered when the active route processor of the PIM module fails and the PIM module reestablishes the plurality of multicast states with a standby route processor of the PIM module (Cisco discloses the Graceful Restart PIM – Page 68); and 
sending a ready message to the second network device, the ready signal being sent when a threshold is reached (Cisco discloses all PIM neighbors must be able to process GenID differences in PIM Hello messages, to start forwarding or restart forwarding – Pages 68-69; and discloses the new RP {RP replacing the failed RP} modifying the GenID and sending the new GenID to its neighbors – Page 70). 

As to Claim 16, Cisco anticipates the first network device of claim 15, 
wherein the ready message comprising a second PIM Hello message from the first network device, the PIM Hello message having high priority (Cisco discloses all PIM neighbors must be able to process GenID differences in PIM Hello messages, to start forwarding or restart forwarding – Pages 68-69; and discloses the new RP {RP replacing the failed RP} modifying the GenID and sending the new GenID to its neighbors – Page 70). 

As to Claim 17, Cisco anticipates the first network device of claim 12, 
wherein the first network device and the second network device are configured as a multi-chassis link aggregation group (MC-LAG) (Cisco discloses the Multicast group with a plurality of devices having their own chasses – Fig 1, Page 4). 

Allowable Subject Matter
Claims 1-11 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456